Earl Warren: Number 17, Interstate Commerce Commission, Appellant, versus J-T Transport Company Incorporated et al., and number 18, U. S. A. C. Transport Incorporated et al., Appellants, versus J-T Transport Company Incorporated et al. Mr. Taylor.
B. Franklin Taylor, Jr.: May it please the Court. I shall argue for the Interstate Commerce Commission, and Mr. Roland Rice will argue for the other appellants; the Common Carriers Conference, the Regular Route Carriers, the Regular Common Carriers Conference and U. S. A. C. Transport Company. This case is a direct appeal from a final judgment of a three-judge court, setting aside an order of the Interstate Commerce Commission. The Commission's order denied an application by J-T Transport Company for contract carrier, extension of service permit. This case together with the Reddish case to be argued following the argument of this case, presents important questions respecting the interpretation of the 1957 Amendments, Sections 203 (a) (15) and 209 (b) of the Interstate Commerce Act. Section 203 (a) (15) defines the term “contract carrier by motor vehicles”. Section 209 (b) prescribes the standard to be applied by the Commission in passing upon applications for contract carrier permits. It sets forth five criteria which the Commission shall consider in applying the governing standard. These statutory provisions are reproduced in the appendix to the Commission's brief at pages 65 and 66. They provide, in important part, as follows: Section 203 (a) (15) as amended, defines a contract carrier by motor vehicle as any person which engages in transportation by motor vehicle of passengers or property in Interstate or Foreign Commerce for compensation other than transportation as a common carrier. Such transportation to be under continuing contracts with one person or a limited number of persons either (a), for the furnishing of transportation services to the assignment of motor vehicles for a continuing period of time, the exclusive use of each person served or (b), for the furnishing of transportation services designed to meet the distinct need of each individual customer. Section 209 (b) as amended provides that a permit shall be issued to any qualified applicant who is fit, willing, and able properly to perform the service of a contract carrier and to conform to requirements of the act and Commission regulations, where the proposed operation will be consistent with the public interest in the national transportation policy declared in the Act, otherwise, such application shall be denied. Section 209 (b) goes on to state that in determining whether issuance of a permit will be consistent with the public interest in the national transportation policy, the Commission shall consider: (1) The number of shippers to be served by the applicant, (2) The nature of the service proposed, (3) The effect which granting the permit would have upon the services of the protesting carriers, and (4) The effect which denying the permit would have upon the applicant and/or its shipper and (5) The changing character of that shipper's requirements. In this case, the Commission found that the applicant, J-T Transport's proposed operations met the definition of contract carriage. It found J-T qualified in terms of the number of shippers to be served and the nature of the service proposed. It also found that the character of the shipper's transportation requirements is not such as to preclude their performance by a common carrier. The Commission found that the principal common carrier protestant --
Felix Frankfurter: Now that -- that last thing, it is specifically in turn dealt with, namely the bearing of granting it on the fate of the common carriers, I'm not saying it isn't included in some of these things.
B. Franklin Taylor, Jr.: You mean whether the transportation requirements could also be met by a common carrier?
Felix Frankfurter: Like you've just said, what you said namely, they found that --
B. Franklin Taylor, Jr.: That the character of the shipper's --
Felix Frankfurter: No, what you said about the common carrier.
B. Franklin Taylor, Jr.: Character of the shipper's transportation requirements is not such as to preclude their performance by a common carrier.
Felix Frankfurter: Now, that is not the specifically dealt within the statute, is it?
B. Franklin Taylor, Jr.: No Your Honor.
Felix Frankfurter: Why? That's what I wanted to know (Voice Overlap)
B. Franklin Taylor, Jr.: The Commission was merely saying there that this sort of service may be rendered by contract carriers and it also may be rendered by common carriers.
William J. Brennan, Jr.: What you're saying there were no -- no common carriers among the protesting carriers, is that it?
B. Franklin Taylor, Jr.: The protesting carriers in this case were common carriers.
William J. Brennan, Jr.: Well, why don't they (Inaudible)?
B. Franklin Taylor, Jr.: I beg your pardon?
William J. Brennan, Jr.: Why isn't that within the (3) then, the effect which granting them permit would have a common services to the protesting carriers?
B. Franklin Taylor, Jr.: Well, it is involved. I'm --
Felix Frankfurter: My question was a much more precise in prospect, namely, the statute does not say specifically that the granting or denial doesn't use specifically the bearing upon common carrier's ability to get the service, does it?
B. Franklin Taylor, Jr.: No, it's existing carriers --
Felix Frankfurter: Protesting.
B. Franklin Taylor, Jr.: -- specifically the effect which granting the permit would have upon the services of the protesting carriers.
Felix Frankfurter: What I'm saying is that you know much better than I, there is a history behind all these --
B. Franklin Taylor, Jr.: Yes, Your Honor.
Felix Frankfurter: All right, I just wanted to nail that down.
B. Franklin Taylor, Jr.: So having found that J-T qualified and that the transportation could also based -- performed by a common carrier, the Commission found that the principal common carrier protestant is fully able to meet the transportation requirements of the shipper. Consequently, denial of the permit would have no material adverse effect on that shipper, then concluding that the preservation of sound economic conditions and transportation required that existing carriers should be afforded the opportunity to transport available traffic which they can handle adequately before a new competitive service is authorized. The Commission found that granting the permit would adversely affect the protesting carrier in this instance and that the potential loss of traffic to that carrier outweighs any detriment to the applicant flowing from a denial of the application. As a consequence of these findings, the Commission made the ultimate finding that to authorize the proposed operations will not be consistent with the public interest and the National Transpiration Policy. On the basis of its analysis of the legislative history of the 1957 Amendments and the language of the five criteria in Section 209 (b), the District Court held that in considering the ability and willingness of existing common carriers to provide service which would meet the shipper's transportation requirements, the Commission had erred by injecting a sixth test specifically rejected by Congress. The Court also held that the Commission's findings respecting the effect of a denial upon the supporting shipper were in error. It held that this Commission had improperly imposed upon the applicant and its shipper, the burden of showing the inadequacy of the existing common carrier service. That the Commission had ignored evidence of specific needs which the Court found could not in fact be met by the protesting common carrier, and that the Commission had failed to make adequate findings in terms of the shipper's distinct needs. Finally, the Court held that the Commission's finding of an adverse effect on the protesting carrier was based on an improper presumption and is without record support since the protestant is not presently handling the traffic, and consequently the grant of an application to the contract carrier would not divert present traffic away from the protesting common carrier. In our view, this case then presents three questions. First, whether the Commission may consider an affirmative showing by a protesting common carrier that it is able and willing to provide a transportation service adequate to meet the transportation requirements of the shipper supporting the application for a contract carrier permit. Second, whether in finding that denying the application will not adversely affect the supporting shipper. The Commission erred by, (1) Placing upon the applicant and its shipper, the burden of showing the inadequacy of existing service, (2) By ignoring evidence of specific needs which could not be met by the protesting carrier and (3) By failing to make findings as to those specific needs. The third question is whether the Commission was entitled to conclude that where existing common carrier service is adequate to meet the shipper's needs, granting the permit would be inimical to the preservation of sound economic conditions in transportation.
Felix Frankfurter: May I call you to restate your third proposition?
B. Franklin Taylor, Jr.: Third, is whether the Commission was entitled to conclude as a matter of judgment and discretion on the record before it that where the existing common carrier service is adequate to meet the shipper's needs, granting the permits would be inconsistent with the preservation of sound economic conditions in transportation and would adversely affect the services of the protesting common carrier.
Felix Frankfurter: Is that as a general proposition or with reference to what was developed in the record in this case?
B. Franklin Taylor, Jr.: The Commission stated this -- in this case as a proposition generally applicable. The quarrel that we have with the United States is almost entirely on this third question and the United States feeling that the Commission reached its conclusion here on the basis of a presumption which did not reflect particular facts in this particular case and we are of course disagreeing and I would develop that point fully when I reach it. The facts in this case are essentially undisputed. The appellee, J-T Transport Company has operated for a number of years as a regular route carrier by motor vehicle, carrying uncrated aircraft parts between various points in Midwestern and Western states. It has been issued some 16 permits between July 1953 and January 1957 for that purpose. By an application filed in March of 1957, J-T sought a permit to operate as a contract carrier of aircraft landing gear bulkheads, uncrated, requiring special handling and equipment over irregular routes from Indianapolis, Indiana to Wichita, Kansas. At the hearing on the application, the Wichita Division, a Boeing Airplane Company which is the consignee of the bulkheads supported the grant of the permit. Several motor common carriers appeared as protestants. Now, a landing gear bulkhead weighs about 1380 pounds. It's worth about $24,000. Four bulkheads constitute a load on a trailer hauled by a truck tractor. They are manufactured for Boeing at Indianapolis by a subcontractor and delivered to Boeing at Wichita for installation in B-52 airplanes. At the time of the hearing which took place in May 1957, J-T had been transporting the bulkheads for about four months under temporary authority issued by the Commission. It was averaging slightly less than four loads per month and that is that it carried 14 loads in the slightly less than four months. The transportation has been accomplished under the temporary authority and has proposed to be accomplished under the permit sought in this case by the use of specially designed closed top trailers, equipped with shipping fixtures, designed by J-T, the applicant, with the aid of Boeing. The equipment is assigned to the exclusive use of the shipper. J-T has a terminal at Wichita, but none at Indianapolis, the origin point of the shippers. Thus, J-T must deadhead its equipment 700 miles to Indianapolis in order to pick up each shipment. However, the record showed that Boeing knows sufficiently far in advance of a particular movement to give J-T ample notice in order that it may move its equipment to 700 miles to Indianapolis, transport the bulkheads back to Wichita, and still meet Boeing's production schedules. Prior to the inauguration of J-T's service under its temporary authority, railroads were used, but the record reflects dissatisfaction on the part of Boeing with the rail service principally because there was a necessity of constructing special containers in which to put the bulkheads when they were transported and that that was a costly operation. The principal protesting carrier in this case, U. S. A. C. Transport Company is a motor common carrier. Since January 1950, it has held a certificate of public convenience and necessity to transport over irregular routes, aircraft parts crated or uncrated, restricted to parts requiring special equipment or handling by reason of size, weight or fragile nature. The geographical scope of U. S. A. C.'s certificate embraces the instant transportation between Indianapolis and Wichita. The record shows and the Commission's findings in accordance with this following statement of facts with respect U. S. A. C.'s capabilities and past performance. U. S. A. C. specialized in serving the aircraft industry for several years. It is accustomed to modifying its equipment to meet specific transportation requirements of particular aircraft manufacturers and it has done so many times in the past. It operates more than 170 tractors and over 225 trailers including trailers which would be readily adaptable for the transportation of the traffic involved in this case. If tended the traffic, it would modify and make available whatever equipment is necessary to meet the shipper's transportation requirements. It has numerous terminals throughout the country. While it has no terminal at Wichita, it does have a terminal at Indianapolis where the shipments originate. Consequently, it would not have to deadhead its equipments 700 miles to pickup the shipments. It is willing to station at Indianapolis, a suitable closed type van modified and with fixtures installed to move the traffic. It has idle equipment in Indianapolis and must deadhead other movements, considerable equipment out of there. Its drivers are required to have security clearance and that's true of J-T's drivers and apparently, it's a requirement in order to handle this type of traffic and enter the Boeing plant. Although Boeing knew of the services of U. S. A. C., it didn't try them for the Indianapolis to Wichita movement. Generally, it gave three reasons. There was a testimony about an allegedly unsatisfactory experience in using U. S. A. C. at another place in connection with other traffic in 1953, four years before the hearing. The witness was unable to say whether the damage incurred at that time was a fault of the carrier or the shipper, what recovery was made or any of the details, really and the examiner shut off a cross-examination on the grounds that this was too remote in time to have any bearing on the present application. The second reason given was that U. S. A. C.'s tariff contains a provision which says that it may exercise control over the type of equipment to be used. Now, U. S. A. C. witness explained the purpose of that provision as being merely to ensure that its equipment would not be overloaded such that there might be damage to traffic or unsatisfactory safety conditions to give it a minimal control over its equipment since it is doing the hauling and the Commission specifically found that this sort of tariff provision was no impediment in view of U. S. A. C.'s express willingness to specifically modify and make available the necessary special equipment to handle movements in this case. The third objection offered by the shipper for not having tried the services of U. S. A. C. was that U. S. A. C. had no terminal in Wichita where Boeing is located. But as I have pointed out, it did have a terminal in Indianapolis where the shipments originate and it has a terminal in Topeka Kansas which is about a 170 miles in Wichita, and of course, telephonic communication is always available to talk with the U. S. A. C. people so that the --
Felix Frankfurter: Cost difference (Inaudible)
B. Franklin Taylor, Jr.: I beg your pardon.
Felix Frankfurter: Cost difference -- is there a difference within the cost?
B. Franklin Taylor, Jr.: Mr. Justice Frankfurter, in this case, there's no cost involved or rates. Rates and cost --
Felix Frankfurter: No, no, no.
B. Franklin Taylor, Jr.: -- are not a problem.
Felix Frankfurter: I mean in Boeing's choice of J-T instead of U. S. A. C., finance, money play no part?
B. Franklin Taylor, Jr.: No, Your Honor. There's nothing in this record about the rates being available to Boeing -- made available to Boeing by the various carriers as having anything to do with this, no. Now in the Reddish case there is that problem, but consequently the --
Felix Frankfurter: These are the -- the Boeing was free of course, Boeing in -- was free to use U. S. A. C. It chose not to, is that right?
B. Franklin Taylor, Jr.: Yes.
Felix Frankfurter: For the reason that you gave?
B. Franklin Taylor, Jr.: Those were the reasons that Boeing gave for not having tried the services of U. S. A. C.
Charles E. Whittaker: (Inaudible)
B. Franklin Taylor, Jr.: Yes Mr. Justice Whittaker. It's a -- it's a common carrier which specializes in serving the aircraft industry. It serves a number of aircraft manufacturers, Lockheed among others. And as I've noted in the -- the record shows that it -- it's accustomed to modifying its equipment to handle special types of traffic. It's authorized to do so. And in the record, there are some photographs of some of the equipment that U. S. A. C. has showing the highly specialized nature and the varying nature of their equipment.
Felix Frankfurter: Now, the upshot of -- of the Commission's denial of this certificate to J-T or equipment to J-T that Boeing would have to use U. S. A. C.?
B. Franklin Taylor, Jr.: That Boeing would have to use U. S. A. C. or the railroads which it had been using before for 20 months before this temporary authority operation of J-T or there was some other testimony in the record with respecting two other common carriers who could offer a joint line service, which they testified would be able to meet the requirements of Boeing.
Felix Frankfurter: I'm not -- I'm not implying the -- the legal consequences or --
B. Franklin Taylor, Jr.: No.
Felix Frankfurter: -- significance. I just want to know what it means. It means that -- that the carrier of choice would be restricted to what Boeing is concerned, is that right?
B. Franklin Taylor, Jr.: It means that the Boeing would be restricted to those carriers who are presently in the field, authorized to provide the service, and as the Commission found fully capable of providing.
Felix Frankfurter: And -- and the Commission's --
B. Franklin Taylor, Jr.: Or going --
Felix Frankfurter: At large -- at large, the Commission's position is taking into account the relative encouragement or help or regard to the had for the railroad to grant transportation systems in their entirety, it has the right to make such -- such determinations which would restrict the shippers' freedom, is that right?
B. Franklin Taylor, Jr.: As the Commission develops at considerable length and -- and probably redundantly in its report, that generally speaking, absent peculiar facts in this specific case the -- the transportation industry will be best served. If the presently permitted and existing carriers are given the opportunity to haul traffic which they can adequately haul before a new competitive service is authorized, and I suppose that goes back to the original problems which gave rise to the enactment of the motor carrier right as this Court pointed out in the ATA case in 344 U.S. Over competition and an unsettled rate picture were factors which moved the Congress to put the motor carrier industry under regulation.
Felix Frankfurter: But it goes back to what we've had to deal in settled cases namely with this -- the National Transportation Policy, doesn't it?
B. Franklin Taylor, Jr.: Precisely, and the Commission made -- related it specifically to that policy which is specifically mentioned in the governing standard of the five criteria we have in 209 (b) are to be considered in determining whether the application would meet the standard of consistency with the public interest in the National Transportation Policy. That is the standard, the criteria are implementing factors. Well, the threshold issue in this case is whether the Commission is precluded by these 1957 amendments from giving any consideration to a showing by a protesting common carrier that it's able and willing to provide service adequate to meet the needs of the shipper, supporting the contract carrier application.
Felix Frankfurter: An amendment which --
William O. Douglas: The (Inaudible) is not presently furnishing the service.
B. Franklin Taylor, Jr.: It's not presently --
William O. Douglas: Of course not presently --
B. Franklin Taylor, Jr.: Yes, Your Honor.
Felix Frankfurter: You say that under the 1957 Amendment, it wasn't able to do this under the prior -- well, 1957 enlarged the power of the Commission instead of narrowing them widely speaking, doesn't it?
B. Franklin Taylor, Jr.: We say that it certainly did not take away the right of the Commission to consider the adequacy of existing service in the field, something which it had always considered up until that time. The District Court appears to have held and -- and I must confess that it's not perfectly clear whether they have gone so far as to say that the Commission may not give any consideration to this factor or I say it appears to upheld the Commission may not consider the adequacy of existing services.
Felix Frankfurter: What makes you say that the decision isn't -- may not give any consideration because if it may give some consideration, then the weight to be given, (Inaudible) questions of judicial review.
B. Franklin Taylor, Jr.: I've read the report of the District Court many, many times and I'm still not clear in my own mind whether the District Court is saying flatly that the Commission may not give any consideration, or whether it is saying that the manner in which it gave consideration here was error. It is certainly saying the latter, but some of the language in the report that for example considering the ability and willingness of existing carriers to provide the service. The court below says, “Involves the application of a sixth test specifically rejected by Congress.” So the best I can say is that may have held that the Commission may not give any consideration. I think that's the position of the United States too, as I read their brief. They feel the Court may have held that, but in any event, the other appellees, J-T Transport and the contract carrier conference pretty flatly contend that the Commission may not consider the ability and willingness of existing common carriers to provide the service. They flatly say in their brief in more than one place that such a factor is irrelevant to the five criteria. So that -- in fact, one or the other, I think it's the J-T brief says that, “We don't think the Court went so far to say it may not give any consideration, but we go that far.” So that is issue is here one way or another.
Felix Frankfurter: Largely because of legislative history I suppose?
B. Franklin Taylor, Jr.: Largely because of legislative history, Your Honor. Now, the United States agrees with the Commission that the Commission may consider such a showing, indeed that it must. We think that that's patent from a reading of the plain language of the statute. I think it's clear that a showing by the existing carriers of their ability and willingness to provide a service which would meet the needs of the supporting shipper. It's necessary to be considered if the Commission is going to imply -- to apply the third and fourth criteria at all. If the Commission is going to consider the effect which granting the permit will have upon the protesting carrier, it seems to me, it's got to consider whether the protesting carrier is in a position and is willing to provide the service to meet the shipper's requirements. And it's even more clear I believe when you consider the fourth criteria as the Commission said itself in its report, “Whether the shippers would be adversely affected by a denial must depend upon a determination of whether existing service is adequate to meet their transportation requirements.” And we submit the question of whether there is a need on the part of the supporting shipper for the proposed service, inherently embraces the complementary question of whether the existing available service in the field is adequate to meet the shippers' needs. They are but opposite sides of the same coin. So it seems to me that right from the language of the statute, you've got to consider such a showing. Moreover, the 1957 amendments retain the same governing standard of consistency with the public interest and the National Transportation Policy that had applied since the National Transportation Policy was enacted in 1940 and had indeed applied since the motor carrier regulation was passed in 1935 because in -- until 1940, between 1935 and 1940, the standard was consistency with the public interest and Section 202 (a) of the Motor Carrier Act as it was then read and as this Court knows 202 (a) was the predecessor of the National Transportation Policy. It was that statement of policy which later as expanded became a National Transportation Policy so that this governing standard has always existed and it was not changed by the 1957 Amendments and the ability of carriers in the field has always been considered as a factor of considerable importance in determining whether a new permit or certificate should be issued and we think that the retention of the standard indicate that it should still be considered. And we don't think that it's -- of any importance that the factor of the adequacy of existing service is not specifically mentioned in the statute. Appellees apparently would feel that that was significant, but as we point out in our brief, the Commission has considered many things which are not specifically written in the statute and the good example is this auxiliary and supplemental restriction in connection with common carrier certificates and contract carrier permits issued to motor carrier subsidiaries of railroads. And the Commission imports this standard -- these restrictions which originate in the Section 5 (2) (b) of the Act into Sections 207 and 209 dealing with motor carrier certificate and permits and that practice has been approved and indeed required by the Court in the number of cases, most recently in the American Trucking Associations case, 364 U.S. In fact, in that American Trucking Associations' case at pages 13 and 14, and we have sent them out -- set out the quote in our brief in speaking of the amended Section 209 (b), this Court clearly recognized that the ability and willingness of the existing carriers to render the service was of a significant factor the Commission must consider and point it out, but saying at one point, there is for example no finding that independent contract carriers are unable or unwilling to perform the same type of service as specific motor. So we think its clear from the statute the history and from even this Court's pattern recognition that such a factor and such of showing must be considered by the Commission. That leads us to the legislative history.
John M. Harlan II: Where is the United States (Inaudible)?
B. Franklin Taylor, Jr.: Mr. Justice Harlan, the United States and the Commission differ on the manner in which the Commission treated the criterion of the effect of granting the permit on the protesting -- existing protesting carriers. The Commission found that granting the permit would adversely affect the existing carriers in the field who are able to handle the traffic. The United States quarrels with the Commission there because in their view, the Commission made such a finding on the basis of a presumption without relating it to specific facts of harm or detriment in this record and that --
John M. Harlan II: But as far as your present argument has gone, you are in agreement, is that it?
B. Franklin Taylor, Jr.: So far as our view of the legislative history and what it accomplished, United States and the Commission is generally in agreement. So far as the ability of the Commission to consider a -- an affirmative showing by a protestant that it's able and willing to meet the shipper's requirements, we're in agreement. And so far as the manner in which the Commission treated, the affect on the supporting shipper of a denial of the contract carrier application, the United States agrees with the Commission that the Commission's treatment of it was correct and that the District Court erred in saying (1) That we had imposed an unfair burden of proof on the applicant and its shipper, (2) That we had not considered the distinct needs and requirements of the shipper and (3) The Commission had not made adequate findings to reflect those distinct needs, all of which the Court took the Commission to task for it, but we maintain that the Commission's findings were adequate and that the United States agrees with us on that. So our difference is quite narrow. The appellees, JT and the Contract Carriers' Conference and the District Court would find in the legislative history of the 1957 amendments, a clear indication on the -- or intention on the part of Congress to prohibit the Commission from considering a showing by common carriers that they can and will provide adequate service. And of course, it's -- I've discussed in an answer to a question by Mr. Justice Frankfurter, these amendments did not -- are not to be viewed in the vacuum. There has been a history of the motor carrier regulation as this Court has pointed out. It was passed for distinct purpose to stabilize the industry to take care of unsatisfactory economic conditions caused by overcrowding, over competition and unstable great picture. We also point out in some detail in our brief that one of the purposes and the fundamental objective of motor carrier regulation was to foster, promote and protect adequate common carrier service and that was one of the reasons why contract carriers were placed under the regulation, that that was a purpose of the Motor Carrier Act and continues to be a purpose. I think it's supported by Congress in the same session at which passed the 1957 Amendments in dealing with amendments to -- another part of the Act. The same House and Senate Committees that dealt with the 1957 Amendments we're concerned with here, said at one point in its report, this very thing that a purpose, a fundamental purpose of motor carrier regulation is to promote and protect common carrier service. So, we think these two threats must be considered when we view the 1957 Amendments themselves. The precise impetus for the 1957 Amendments was this Court's decision in the United States, the Contract Steel Carriers, 350 U.S. at page 409, which decision apparent to make possible the proliferation of contract carrier services in competition with common carriers. In that case, the Court held that the contract carriers were free to aggressively search for a new business and enter into new and more contracts within the scope of their permit. The result was that the line between common and contract carrier which is essentially in terms of holding out, the common carrier holds out to provide its services to the general public or anybody that can use it. The contract carrier has no such holding out but only provides a service to the shipper with whom it executes a contract. And by a contract carrier being able to enter into many, many contracts, it was reaching the point where it was essentially holding out its service to any and all and consequently, the line between common and contract carrier is becoming (Inaudible).
Earl Warren: We'll recess now.